Case 6:18-bl<-O7151-KS.] Doc 1 Filed 11/16/18 Page 1 of 8

  

iLED ORLAi€DO DiVlSlOH

Uniied States Bankmptoy Court for ihe:

iviiddle District of Florida g § ZBla NOV l 6 PM h 26

ease number i”k"°W/‘)i ___”____, w __* §ii/aoiér you are filing underi,i’ ‘T,'
‘ ohaprerr j»
L_.i Chaprer 11
Ci cna term \ ' _ _
Ci cna§:ieria H“§r; E§,“)f§* §§ [;i Checi< ifthis is an
§;M> M'“" amended filing

 

Ofiicial Form 101
Voluntary Poi:i§ion §or' individuais F§iing for Bankmptoy am

The bankruptcy forms use you and Debtor 'i to refer to a debtor iiling alone. A married couple may file a bankruptcy case together~ca\led a
joint caand in joint cases, these forms use you to ask for information from both debtors. For exampie, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and
Debtor 210 distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Débtor 2. The
same person must be Debtor 1 in aii of the §orms.

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, ariach a separate sheei to this form. On the top of any additional pagos, write your name and case number
(if known). Answer every question

identity Your:=,eif

 

 

Abouz Dob¥or 'i: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Wriie the name that is on your ;;
govemment~issued picture D"`VORA

 

 

identihcaiion ier example, F"'St name mm name

your drivers license or 1

passport). Middle name Middie name
OLIVER

Bring your picture
identificaiion 10 your meeiing La$i name LBS\ name
with the irustee.

 

 

 

 

 

 

 

 

 

Surm;(s,r., JF_, \i, mi " W sumxisr., .ir., u, iu)'”
2. Al| other names you N/A
have used m the last 8 gm name Firsi name
years
include your married or Mid:i\é name Middi& name
maiden names
inst name i..ast name
Firsi name Firsi name
Micidie name Middie name
Lasf name i.ast name
3. Oniy the last 4 digits of \ z
your Sociai Security X"X " ix " '_* »-~ *~~ »-m XXX "“ XX " -- -_~ »-~ _-
number or federai OR OR
individual Taxpayer v 9
identification number 9 KX " XX '__..__ M._,_ __... _M XX ~ XX “,M- ___ _____ _.
(lTlN)

.~.w~ -

:n‘~;_
Sin§i§’§`§i

.)
m
§
.i

 

»,.;r\-
\.

i¢§i»§i i§i §§§iwi/?”§§i§§§ §§ § ,i§§ii§§§i§§ §§§i§§‘ ?‘§§ii§i§§§

 

Case 6:18-bk-O7151-KS.] Doc 1 Filed 11/16/18 Page 2 of 8

DEVORA

Fiisi Name

Debtor 1

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

a_ Why you are choosing
this district to file for
bankruptcy

Ofticial Form 101

Midcile Nan\e

Ol_i\/ER

Last Name

About Debtor 1:

g l have not used any business names or EiNs.

Case number (irim.-m)

About Debtor 2 (Spouse only in a Jolnt Case):

|;l l have not used any business names or Ell\ls.

ddd

 

Buslness name

Business name

Ein“_

§§

2485 l\/lallow Oal< Ct.

 

 

v'"”)

s', -"
¢/ ,

 

i\iumber Street
Ap<)pka FL ;:? iii
Cliy Stete ZlP Code

Orange County
Counly

 

if your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you et this mailing address

 

l\lumber Street

 

P.O` Box

 

Cily Sl.ale ZlP Ccde

Check one:

a Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

i:§ t have another reason Expiain.
(See 28 U.S.Ci § 1408.)

 

 

 

 

 

Voluntary Petition for individuals Filing for Bankru.ptoy

Business name
Business name
EiN W _ `-

`éiti'_

lf Debtor 2 lives at a different address:

 

Number Street

 

 

Ciiy Slate ZlP Code

 

County

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

Number Sireet

 

 

P.O. Box

 

Cily State Z|F Code

Check cme:

i:l Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

m l have another reason Explain.
(see 28 u.s.C. § 1408.)

 

 

 

 

page 2

Debtor 1

 

7.

Case 6:18-bi<-O7151-KS.] Doc 1 Filed 11/16/18 Page 3 of 8

DE\/ORA

i-irst Nams

Middle Name

OLiVER

Last Naine

Case number tamm

Tell the Court About Your Bankruptcy Caso

 

The chapter of the
Bankruptcy Code you
are choosing to tite
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
aftiiiate?

Do you rent your
residence‘?

Offlciai Forrn 101

Check one. (For a brief description of each. see i\/otice Required by 11 U.S,C. § 342(1)) for individuals Fiiing
for Bankrvpicy (i-‘orm 2010)). Also, go to the top of page 1 and check the appropriate box`

Chapter 7

E] Chapter 11
L'.i Chapter 12
ll Chapter 13

 

i;§ l will pay the entire fee when l file my petition Piease check with the cierk’s office in your
local court for more details about how you may pay. Typicaliy, if you are paying the fee
yourself, you may pay with cash, oashier‘s cheok, or money order. it your attorney is
submitting your payment on your behalt, your attorney may pay with a credit card or check
with a pre»printed address

Ei l need to pay the tee in installments lr' you choose this option, sign and attach the
Appiisation for individuals to Pay The Filing Fee in lnsta/Imerits (OtHoial Fonn 103A).

§§ l request that my fee be waived (You may request this option oniy if you are h|ing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). it you choose this option, you must till out the Application to Have the
Chapter 7 Fiiing Fee Waived (Oiiicial Forrn 1038) and file it with your petition.

 

 

 

 

 

 

 

i\io
i;i yes oisrrici when ease number
MM/ DD /YYYY
Districi __ When Case number ___
lViNil DD/YYYY
Dislrici __ _ _ ___ _ When 7 _ ___ Case number _ _ _ _
MM/ DD/YY¥Y
No
g Ye$. Debtor Relationship to you
DiSliiCl _ When Cuse numbor, if known
MMI DD IYYYY
Deblor 44 Relationshipto you
Disirict When Case number‘ if known
MNi / DD / YYYY
@ Nor Go to line 12.
L:i Yes Has your iandiord obtained an eviction judgment against you?

Ei No. eo to line 12.

m Yes. Flli out initial Sratement About an Eviction Judgment Against You (Form iO‘iA) and tiie it as
part of this bankruptcy petition

Voluntary Petition for individuals Fiiing for Bankruptcy page 3

 

Debtor 1

 

12.

13.

 

14.

Case 6:18-bl<-O7151-KS.] Doc 1 Filed 11/16/18 Page 4 of 8

DE\/ORA

OLl\/ER

Caso number (frknown)

 

Fli'!;t N’:ill\i!

Midule Nurms

Last Nom o

Report Aimu‘t Any Businesses You Own as a Sole Proprietor

 

Are you a sole proprietor
of any full~ or part~time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporationl partnership or
LLC.

lf you have more than one
sole proprietorship use a
separate sheet and attach it
to this pelltion.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S_C. § 101(51!)),

@ No. Go to Part 4.

m Yes. Narne and location of business

 

Name of business if any

 

Number Street

 

 

City Staie 219 Code
Check the appropriate box to describe your business
l:] Heallh Care Business (as defined in 11 U.S.C. § 101 (27A))
l.:l Single Asset Real Estaie (as defined in 11 UlS,C. § 101(51[3))
l:} Stockbrol<er (as defined in 11 UiS.C. § 101(53A))

{;l Commodity Broker (as delined in 11 U.S,C. § 101(6))

[:.] None oi the above

lf you are ming under Chapler 11, the court must know whether you are a smell business debtor so that il
can set appropriate deadlines ii you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations cash-dow stalement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(3).

g No. l am not filing under Chapier 11.

m No. l am filing under Chapier 11, bull am NOT a small business debtor according lo the dennilion in
the Bani<ruptcy Code.

13 Yes` l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bani<ruptcy Code.

Report if You own or Have Any Hazardous Property or Any Property Tha& Naeds immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or satety?
Or do you own any
property that needs
immediate attention'?
For example, do you own
perishable goods, or livestock

that must he fed, or a building
that needs urgent repairs?

Official Fonn 101

No
l;i Yes. what is the hazard?

 

 

ii immediate attention is needed, why is ii needed?

 

 

 

 

VVhere is the properly?

 

 

 

Number Sireet
City Stato ZiP Code
Voluntary Petitiori for individuals Fiiing for Bankruptcy page 4

Case 6:18-bk-O7151-KS.] Doc 1 Filed 11/16/18 Page 5 of 8

uebiori DEVORA

Firsl Norno Middlu Nania

 

C)L iVER Case number or rnuwn)

Las‘i Naine

Expiain Yoiur Effoirts to Receive a Brie€‘iing Aboiut Credit Couriseiing

 

15. Tell the court whether
you have received a
briefing about credit
counseling

The law requires that you
receive a briefing about credit
counseling before you fite for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
engine to file

lt you tile anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
againl

Officlal Form 'iG'l

About Debtor 1;

You must check one:

i:i l received a brieting from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion

Attach a copy ci the certificate and the payment
plan, it any, that you developed with the agency.

§ l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion

Wlthin 44 days after you hle this bankruptcy pelltion,
you iviUST tile a copy of the certificate and payment
plan, if any.

§ l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirementl

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain lt before you filed for
bankruptcy, and Wliat exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons ior not receiving a
briefing before you filed l'or bankruptcy

if the court is satisfied with your reasons. you must
still receive a brieting within 30 days after you lilei
You must me a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lt you do riot do so, your case
may be dismissed

Any extension of the 30oay deadline is granted

only for cause and is limited to a maximum of 15
days

ill l am riot required to receive a briean about
credit counseling because cfc

l.;§ lnoapaoity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

l;l bisabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet. even alter l
reasonably tried to do so.

3 Active duty. l am currently on active military
duty in a military combat zone.

lt you believe you are not required to receive a
briefing about credit counseling you must file a
motion tor waiver of credit counseling with the court

Ahout Debtoi' 2 (Spouse Oniy in a Joinl: Case):

You must check one.'

[;\ l received a briefing from an approved credit
counseling agency within the 180 days before l
§iled this bankruptcy petition, and l received a
certificate of completion

Attach a copy of the certificate and the payment
plan. ii any, that you developed with the agency

i:] l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certincate of completion

Wilhin 14 days after you tile this bankruptcy petition,
you l\/lUST tile a copy ct the certificate and payment
plan, if any.

g l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing Why
you were unable to obtain lt before you died for
bankruptcy and what exigent circumstances
required you to tile this case

Your case may be dismissed il the court is
dissotished with your reasons for riot receiving a
brienng before you filed for bankruptcy

if the court is satisfied with your reasons you must
still receive a briefing within 30 days after you lile.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed if any_ lf you do not do so, your case
may be dismissed

Any extension of the SO-day deadline is granted
only for cause and is limited to a maximum of 15
days

l;\ l am not required to receive a briefing about
credit counseling because of:

m incapacity l have a mental illness or a mental
dehclency that makes me
incapable of realizing or making
rational decisions about linances.

l;i Disability. iviy physical disability causes me
to be unable to participate in a
briefing in person, by phone or
through the internet, even after l
reasonably tried to do so.

l:i Ar:tive duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
brieth about credit counseling you must tile a
motion for waiveer credit counseling with the court

Voluntary Petition for individuals Filing for Barikruptcy page 5

 

Case 6:18-bl<-O7151-KS.] Doc 1 Filed 11/16/18 Page 6 of 8

oooiori DEVORA OL|VER

Flrsi Nome Mir.'dio N;~me Lasi Nanie

Case number iirkniiwni

 

Answer 'i‘hese Quesiions for Reporting Purposes

 

ls_ What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

iiz. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worih?

20. How much do you
estimate your liabilities
to be?

 

Sigini Below

For you

Oii"lcial Fol'rn 101

16a Are your debts primarily consumer debts? Consumer debts are defined in 1 l U.S.C. § 101(8)
as “inourred by an individual primarily for a personai, iamily, or household purpose."

L`§.E No.ooiollnoieii.
@ Yes. Go to line 17.

iSb. Are your debts primarily business debts? Busl`ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

@ No. Goto line 160.
a Yes. Go to line 17.

16o. Siate the type of debts you owe that are not consumer debts or business debts.

 

i:.i No. l am not filing under Cliepter 7_ Go io line ‘i`B.

m Yes. l am filing under Ciiapier 7. Do you estimale that after any exempt properly is excluded and
edminisiraiive expenses are paid that funds Wi|l be available to distribute to unsecured creditors?

w No
L:i Yes

§§ 1419

Cl 50~99
ill 100_199
ill 200.999

$0-$50,000

ill $50,001»5100,000
C.l $100,001-$500,000
,F.Il $500,001-$~l million

$0~$50,000

l;i $50,001-$100,000
$100,001~$500,000
iii 3500,001~$1 million

13 1,000-5,000
l._.! 5,001»10,000
ill 10,001-25,000

l;! $i,ooo,oni~iiio million

U lzlo,ooo,ol)i~$so million
ill 350,000,001~$100 million
Ei $100,000,001-$500 million

$1,000,001,310 million

E slo.iiol),l)oieol) million
El eso,ooo,ooi-$ioo million
ill sioo,ooo,ooi-$§oo million

l;l 25,00'l-50,000
E_l 50,001-100.000
l:l More ihan 100,000

|;i $500,000,001-$1 billion

l;l $1,000,000,001-$10 billion
£J 510,000,000,00~1~350 billion
a More than 350 billion

C] $500,000,001-$1 billion

ill $1,000,000,001~$10 billion
iii 310,000,000,001-350 billion
l;l lvloio irion $50 billion

l have examined this petition and l declare under penalty of perjury that the information provided is true and

correct

iii have chosen to me under Chapter 7. l am aware that l may proceed, if eligible, under Chapier7, 11,12, or 13
of title 11, Uniied Staies Code, i understand the relief available under each chapter, and l choose to proceed

under Cbapter 7.

ii no attorney represents me and l did riot pay or agree to pay someone who is not an attorney to help me nil out
this dooument, l have obtained and road the noiice required by 'li U,S.C. § 342(b).

l request relief iri accordance with the chapter of title il, United Slaies Code, speciiied in this petition

l understand making a false siatement, concealing properly or obtaining money or property by fraud ii`l COl’ineCiiOi’i
with a bankruptcy case carl result in lines up to $250,000, or imprisonment for up lo 20 years, or boih.
18 U.S,/C}.~;§§ 152, 1341, 1519, and 3571.

d

g /'\ j

    

Signature of Debior ‘l

E)<ecuied on

l ii irwin §§

 

Signa’rure of Debtor 2

Execuied on

mm

Voiuntery Peiiiion for individuals Filing for Bar\l<ruptcy

MM] DD /YYYY_

page 6

 

Case 6:18-bl<-O7151-KS.] Doc 1 Filed 11/16/18 Page 7 of 8

Debtor 1 DEVO RA OL l\/E R Case number w nwwnl

Fiv$l Nsmu Mlddlu Name Lnsl blame

 

l, the attorney for the debtor(s) named in this petition, declare that l have informed lhe debtor(s) about eligibility

F°r your att°mey’ if you are to proceed under Cllapler?, 11, 12. or 13 of title ll, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible l also certify that l have delivered lo the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies. certify thai l have no

lf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

by an attomey, you do not ,/i_ ‘

need to file this page. §§

 

. “, low W'" i\ Date
Sl'gnalure of Atlorney for Debtor

 

 

h';;`i¢ ) /`
”i§lg§:; ;'“zi;:,,, f l ‘;i, lie '

Prlnled name

 

Firm name
fl i <;r

“;,

is z , ,W
Number Streel

X
<"‘M`\
l

   

 

 

 

 

 

 

§ / /~N x ` 0 1 M § § jr ,. ,`_»
r__;\§ 2 ix ij §l:: ii §L ..... , x /;‘;,` g § 05
city l ' elale Wcode

ii»:)”j» /\ 5/~;»,~»/¢ "M;; ) v
Contactphone iii iri/§ iple 2 €:1} "* .:'<\§::;> Emallad<lress

 

Ber number Stale

Oliicial Form 101 Voluntary Petition for individuals Fillng for Bankruptcy page 7

 

Case 6:18-bk-O7151-KS.] Doc 1 Filed 11/16/18 Page 8 of 8

 

 

Debtor l DEVORA OL|VER Casa number rr)'hmw~»l

First Name Middle Name LHS*. NamB
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankrupch Wlfh°“f art should understand that many people find it extremely difficult to represent
attorney themselves successfully Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney

if you are represented by
an attorney, you do not To be successful, you must con‘ecliy tile and handle your bankruptcy case The rules are very

need to file this page_ technical. and a mistake or inaction may affect your rights For example your case may be
dismissed because you did not tile a required document pay a fee on time, attend a meeting or
hearing or cooperate with the court case trustee, U.S. trustee, bankruptcy administration or audit
firm if your case is selected for audit. lt that happens, you could lose your right to tila another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to tile with the
court Even if you plan lo pay a particular debt outside of your bankruptcy you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim lt as exempt you may not be able to keep the property The judge can
also deny you a discharge of ail your debts il you do something dishonest in your bankruptcy
case such as destroying or hiding property, falsifying records, or lying. lndividual bankruptcy
cases are randomly audited to determine if debtors have been accurate truthful, end complete
Bankruptcy fraud is a serious orime; you could be fined and imprisoned

lt you decide to lite without an attorney, the court expects you to follow the rules as it you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Proceduro, and the local rules ct the court in which your case is filed You must also
be familiar With any state exemption laws that apply

Are you aware that filing for bankruptcy is a serious action with long»term financial and legal
consequences?

a No

`i;l Yes

Are you aware that bankruptcy fraud is a serious crime and that li your bankruptcy forms are
inaccurate or incomplete you could be fined or lmprlsoned?

l;i Nc

l;§ Yes

Dld you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy torms?
m No

i.:.i Yes. Narne of Person
Atlach Bankmprcy F’etition Pre,carer’s r\lotice, Dec/aration, and Signature (Or'iicia| Form 119)

 

 

 

 

By signing here, l acknowledge that l understand the risks involved in ming without an attorney l
have read and understood this notice. and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case

 

 

 

 

 

 

ga s_:f§§i_j;i::;{:ltjjr?:”:l___ §§
Signalure of Det)tur ‘l ` Signalure of Debtor 2
Date _______WM__ Date ___W
MlvlfDD r'YYYY MM/ DD /YYYY
Contact phone Contact phone n m
Cell phone Cel| phone w_~_
Ernall address Emall address

 

Offir;`lal Foml 101 VOluanl'y Peflfi()n for mClWlCiUElIS Fitll'ig ft?t' BB[\KYUP¥CY page 3

